DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

In view of applicant’s amendment and arguments regarding rejection of claim(s) claim(s) 1 – 3, 5, 7 – 12, 14 and 16 – 22 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant’s arguments have been considered, for examiner’s response please see section Response to Arguments below.

Response to Arguments
On pages 13 – 14 of the Remarks, in the paragraph starting with the word “First”, the applicant argues that “each measurement data in Purdy is electromagnetic field data of individual antenna element.”
This is incorrect since the actual measurements performed by the probe do not separate individual antenna elements. The applicant’s attention is respectfully directed to paragraph 0036 which states the following (underlining by the examiner):
“The probe 122 receives the radiated signals from each elemental antenna 1141, 1142, . . . , 114n, . . . , 114N of the array antenna 100 with a phase and amplitude which depends upon the separation rn between the individual antenna elements and the probe, and the angular separation as it affects the radiation patterns of the elemental antennas and the probe. The signals received by the probe 122 are applied to coherent receiver 132, and the resulting signal, which is a composite of all of the individual signals from the individual element antennas of the array 100 are applied to decoder/cross-correlator 134. Decoder/cross-correlator 134 also receives the same set of orthogonal codes 140 and performs the decoding, so that the individual element signals can be extracted from the composite signal.”
“Consequently, the unique coding sequence applied to each of the antenna element paths allows for simultaneous measurement of all of the array elements of the phased-array antenna 100.”

As may be seen from the underlined portions, at each measurement point, with a total of M measurement points, the probe performs the measurement of a composite of all of the individual signals from the individual element antennas of the array 100. It is at the output of the decoder/cross-correlator 134 where the individual element signals can be separated. Thus, in Purdy, and contrary to the applicant’s argument, the measurement at each position of the probe is performed for the total radiation pattern of the entire antenna array, not individually for single antenna elements.

Therefore, the applicant’s argument is not persuasive.

On page 14 of the Remarks, in the paragraph starting with the word “Second”, the applicant argues that “the relative amplitude and phase weights                     
                        
                            
                                a
                            
                            
                                n
                            
                        
                        
                            
                                e
                            
                            
                                j
                                ∅
                                n
                            
                        
                    
                 in Purdy are different from the aperture field excitation in this application.” To support this, the applicant states that
“…each array element has different relative amplitude and phase weights at different sampling points. For example, for the first array element, the relative amplitude and phase weight is expressed as:             
                
                    
                        a
                    
                    
                        1
                    
                
                
                    
                        e
                    
                    
                        j
                        k
                        ∅
                        1
                    
                
                =
                
                    
                        S
                    
                    
                        1
                        m
                    
                
                
                    
                        E
                    
                    
                        1
                        m
                    
                
            
        . Consequently, for m different sampling points, the first array element has m relative amplitude and phase weights. Obviously, the relative amplitude and phase weights             
                
                    
                        a
                    
                    
                        n
                    
                
                
                    
                        e
                    
                    
                        j
                        ∅
                        n
                    
                
            
         corresponding to each array element is not a unique value.”
 
The thrust of this argument is not clear since it is inherent that at different sampling points the electromagnetic field radiated by the array element would have different amplitude and phase. The same would hold for applicant’s invention as well: a probe placed at different spatial points and measuring electromagnetic field radiated by an individual antenna element would register different amplitude and phase.
However, the applicant’s argument also appears to be misplaced since the signal represented by formula              
                
                    
                        a
                    
                    
                        n
                    
                
                
                    
                        e
                    
                    
                        j
                        ∅
                        n
                    
                
            
         and introduced in paragraph 0036 of Purdy is an electrical signal fed into perspective antenna elements, not the radiated electromagnetic field. Therefore, it does not seem to have anything to do with argued by the applicant “different sampling points”.


“This is again in contrast to amended claim 1 of the present application, where the preset port excitation is fed to the antenna array, to excite all of the plurality of array elements simultaneously.”

Turning to the applicant’s specification as originally filed, the support for this feature may be found on page 4, starting with line 11 which shows exactly same formula as Purdy, but in vector format. As may be seen, the signals corresponding to different array elements are also different. Thus, the disclosure of Purdy appears to be exactly same as the applicant’s own disclosure with regards to the signal fed into array elements.
Therefore, the teaching of Purdy in paragraph 0036 with respect to signals fed into different antenna elements and given by the formula             
                
                    
                        a
                    
                    
                        n
                    
                
                
                    
                        e
                    
                    
                        j
                        ∅
                        n
                    
                
            
         look exactly as those of the applicant’s disclosure. The applicant’s attention is respectfully directed to paragraph 0035 of Purdy which states:
“For a given probe position M, all of the N antenna elements 114 in a given one of the L beamformers 106 are encoded by applying a mutually orthogonal set of codes 140 thus allowing all antenna elements 114 to radiate simultaneously. Specifically, at a given moment, a calibration signal from calibration RF source 102, and the orthogonal codes 140 as suggested by Silverstein et al., are applied to all of the control signal ports 118 and 120 of a single beamformer 106.”

As may be seen, in Purdy, all the antenna elements are excited simultaneously and the plurality of signals represented by the formula             
                
                    
                        a
                    
                    
                        n
                    
                
                
                    
                        e
                    
                    
                        j
                        ∅
                        n
                    
                
                 
            
        for each antenna element in paragraph 0035 of Purdy represents “a preset port excitation” which is fed to the antenna array.


On page 14 of the Remarks, in the last paragraph starting with the word “Third”, the applicant argues that “In summary, the center position in the present application differs from the boresight axis position of each antenna element described in Purdy.”
The applicant supports this position by stating the following on page 15 of the Remarks:
“In contrast to Purdy, the present application obtains a plurality of center positions corresponding to respective phase centers of the plurality of array radiation patterns (e.g. as understood to those skilled in the art, the apparent source of radiation, which is the point from which the electromagnetic radiation spreads spherically outward, with the phase of the signal being equal at any point on the sphere). That is, each center position corresponds to one phase center—which is a point.”

First, none of this was found in the specification as filed, especially anything related to argued by the applicant “phase centers”. Therefore, the claims are rejected under 35 USC 112(a) for introduction of new matter.
In contrast, the examiner found the following reference concerning “phase center”:
“phase center: The location of a point associated with an antenna such that if it is taken as the center of a sphere the radius of which extends into the far field, the phase of a given field component over the surface of the radiation sphere is essentially constant, at least over that portion of the surface where the radiation is significant.” (IEEE Standard Definitions of Terms for ANTENNAS, IEEE Std 145™-2013).

Thus, Purdy teaches positioning the probe and the positions corresponding to the boresight position of each antenna element.
On the other side, it is well known that the phase center of an antenna may be positioned at some point along the boresight of the antenna. This may be evidenced by the following:
US 9170317, FIG 2 and col. 5 lines 52 – 60. The bore sight 210 is shown in FIG 2, and the phase center 220 is shown to be positioned at the bore sight.
US 4121209, FIG 4 and col. 5 lines 51 – 68. Phase centers 34, 36, 38 and 40 are positioned along the boresights of the beams.
Therefore, by positioning the probe at the positions corresponding to the boresight position of each antenna element in Purdy, while the phase center of an antenna being located at some point along the boresight would also mean that the probe is positioned at the positions “corresponding to respective phase centers” of the plurality of the antenna elements and their associated “plurality of array radiation patterns”, and this is sufficient to meet the limitation of the claim.
Indeed, the claim only requires correspondence between the “center positions” and the “respective phase centers”. This correspondence is achieved in Purdy through the boresight as explained above. Conversely, the teaching of Purdy would not be 
Therefore, the applicant’s argument is not persuasive.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3, 5, 7, 9 – 12, 14, 16 and 18 – 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, as amended, recites in line 10:
“obtaining a plurality of center positions corresponding to respective phase centers of the plurality of array radiation patterns”


The same argument applies to similarly worded claims 12 and 20.
Therefore, the examiner considers claims 1, 12 and 20 as containing new matter.  To overcome this rejection, the applicant is required to point out the exact place in the specification as filed which would provide support for the subject matter of claims 1, 12 and 20 or to amend the claims to bring them in conformance with the specification.

Claims 2 – 3, 5, 7, 9 – 11, 14, 16, 18, 19 and 21 – 22 are rejected as being dependent from the rejected base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 8, 17, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 21 and 22 each recites the limitation "the plurality of sets of electromagnetic field measurement data" multiple times.  There is insufficient antecedent basis for this limitation in each of the claims.
Claims 3, 8 and 17 are rejected as being dependent from the rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 – 11, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20020171583 (Purdy) in view of US 20190004139 (Zhang) evidenced by one or both of (US 9170317 or US 4121209).
Regarding claims 1 and 20, Purdy teaches “A method for measuring a radiation pattern of an antenna array, comprising…”
“…the antenna array comprising the plurality of array elements (paragraph 0031: an array antenna 100 comprising N antenna elements 114.)…”
“…obtaining a plurality of center positions corresponding to respective phase centers of the plurality of array radiation patterns  (paragraph 0040 which refers to FIG 1E, but in fact it is a typo and appropriate FIG is FIG 1C: This arrangement permits both the probe 122 and the antenna 100 to be positioned at any one of M positions 130 corresponding to the boresight position, or in the vicinity of the boresight position, of any one of N antenna elements 114.
However, it is well known that the phase center of an antenna may be positioned at some point along the boresight of the antenna. This may be evidenced by the following: US 9170317 (FIG 2 and col. 5 lines 52 – 60. The bore sight 210 is shown in FIG 2, and the phase center 220 is shown to be positioned at the bore sight) or US 4121209 (FIG 4 and col. 5 lines 51 – 68: Phase centers 34, 36, 38 and 40 are positioned along the boresights of the beams.)
Therefore, by positioning the probe at the positions corresponding to the boresight position of each antenna element in Purdy, while the phase center of an antenna being located at some point along the boresight would also mean that Purdy’s probe is positioned at the positions “corresponding to respective phase centers” (the correspondence is achieved through the boresight) of the plurality of the antenna elements and their associated “plurality of array radiation patterns”, which is sufficient to meet this limitation.);
feeding a preset port excitation to the antenna array, to excite all of the plurality of array elements simultaneously (paragraph 0035: applying a mutually orthogonal set of codes 140 thus allowing all antenna elements 114 to radiate simultaneously. Paragraph 0036: signals fed into individual antenna elements are given by the formula                         
                            
                                
                                    a
                                
                                
                                    n
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    ∅
                                    n
                                
                            
                        
                    . Therefore, the combination of individual signals given by the formula for the plurality of antenna elements correspond to the claimed “a preset port excitation”);
measuring at a plurality of measurement points in a far field of the antenna array to obtain a plurality of sets of combined electromagnetic field measurement data of an entirety of the antenna array (paragraph 0032: A probe 122 is located at a distance d away from the antenna array elements 114, the distance d being nominally in the far-field of the antenna array elements 114. Paragraph 0035: the probe 122 takes azimuth and elevation scans (“a plurality of measurement points”).  Paragraph 0036: The probe 122 receives the radiated signals from each elemental antenna of the array antenna 100 with a phase and amplitude which depends upon the separation between the individual antenna elements and the probe, and the angular separation. The signals received by the probe 122 are applied to coherent receiver 132, and the resulting signal is a composite of all of the individual signals from the individual element antennas of the array 100.  The unique coding sequence applied to each of the antenna element paths allows for simultaneous measurement of all of the array elements of the phased-array antenna 100.  In other words, at each of the measurement points, the combined signal received by the probe comprises superposition of multiple individual signals from each individual antenna element thus representing “combined electromagnetic field measurement data of an entirety of the antenna array” and multiple measurements of this property represent “a plurality of sets”.), each set of the combined electromagnetic field measurement data comprising amplitude and phase (paragraph 0036: Decoder/cross-correlator performs the decoding, so that the individual element signals can be extracted from the composite signal. Paragraph 0070: The output of the decoder provides a set of complex weights, Enm. As may be seen from paragraphs 0055 – 0063, since Enm is a complex number and thus inherently includes “amplitude and phase”. On the other side, as stated in paragraph 0036, input to the decoder is supplied (through the coherent receiver 132) from the probe. Therefore, although not explicitly disclosed, the measurements from the probe 122 fed into the input to the decoder either already include values for “amplitude and phase”, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to include these values as part of the measurements taken by the probe for the decoder to be able to produce the disclosed output comprising complex values);
determining an aperture field excitation (since no meaningful explanation is given by the applicant’s disclosure of what this may represent, this parameter is interpreted as the actual excitation signal into the antenna elements; paragraph 0055: given by the portion                         
                            
                                
                                    a
                                
                                
                                    n
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    n
                                
                            
                        
                     in the formula. Since it excites electromagnetic “field” having “aperture”, it may be called “an aperture field excitation”. Paragraph 0063: The relative amplitude and phase weights are then recovered using                         
                            
                                
                                    a
                                
                                
                                    n
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    n
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    n
                                    m
                                
                            
                            
                                
                                    E
                                
                                
                                    n
                                    m
                                
                            
                        
                     and represents “obtaining an aperture field excitation”) based on the plurality of array radiation patterns (Snm used in the formula of paragraph 0063 is given in the formula shown in paragraph 0062. From the formula in paragraph 0062 it may clearly be seen that Snm depends on                         
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                            m
                                        
                                        
                                            e
                                        
                                    
                                
                            
                        
                     which is “the plurality of array radiation patterns”), the plurality of center positions, positions of the plurality of measurement points (Snm used in the formula of paragraph 0063 is given in the formula shown in paragraph 0062. From the formula in paragraph 0062 it may clearly be seen that Snm depends on                         
                            
                                
                                    ∝
                                
                                
                                    n
                                    m
                                
                                
                                    p
                                
                            
                        
                     which defines the angles between the m-th antenna probe boresight position and the n-th antenna element (therefore, based on “the plurality of center positions, the positions of the plurality of measurement points” since this angle depends on the relative positions of the individual array elements and a particular measurement point)) and the plurality of sets of combined electromagnetic field measurement data (Formula in paragraph 0063 for                         
                            
                                
                                    a
                                
                                
                                    n
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    n
                                
                            
                        
                     makes use of Enm which is derived from the original measurements made by the probe (or based on “the plurality of sets of combined electromagnetic field measurement data”), as was explained above. Therefore, since                         
                            
                                
                                    a
                                
                                
                                    n
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    n
                                
                            
                             
                        
                    is based on Enm, and Enm is based on “the plurality of sets of combined electromagnetic field measurement data”,                         
                            
                                
                                    a
                                
                                
                                    n
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    n
                                
                            
                        
                     is also based on “the plurality of sets of combined electromagnetic field measurement data”); and
determining a radiation pattern of the antenna array at a target position based on the aperture field excitation, the plurality of array radiation patterns and the plurality of center positions  (This does not appear to be explicitly disclosed by Purdy. However, since no further definitions of the “target position” are given in the claim, the “target position” can be selected to be anywhere including one fixed position of the measurement probe. Therefore, a measurement taken by the probe 122 along its azimuth and elevation scans (see paragraph 0035) at any particular point arbitrarily designated as “a target position” (for example, front leftmost position) would represent “determining a radiation pattern of the antenna array at a target position”. Further, as was explained above, the measurements taken by the probe represent “radiation pattern of the antenna array” in its entirety. Specific field intensity and phase at the “target position” depend on the actual signal exciting the antenna elements (mapped above to “aperture field excitation”), each individual radiation pattern of the individual antenna element and thus their combination (“the plurality of array radiation patterns”) as well as positions of all of these individual antenna elements (each having its own center position), thus “the plurality of center positions”.).”

With respect to “obtaining a plurality of array radiation patterns corresponding to a plurality of array elements by measurement or simulation” “wherein each of the plurality of array radiation patterns are obtained by a measurement in response to each of the plurality of array elements being separately fed”, Purdy also teaches separate feeding of the array elements (may be seen at least from FIG 1) and at least in paragraphs 0032, 0033 and 0037 teaches computing the antenna element patterns 146 based on sampling. Additional details are provided in paragraphs 0048 and 0050. However, in Purdy, these measurements are interrelated with other measurements and thus are not performed independently.

In similar art of antenna parameters determination, Zhang teaches initial determination of radiation patterns of each antenna elements as a step separate from determination of the overall performance of the antenna array. In particular, as disclosed in paragraph 0017, a phased array antenna simulator activates (e.g., excites) each antenna element of the phased array antenna individually by applying a or measuring the far-field pattern for each antenna element. Paragraph 0051: determining an overall electromagnetic far-field 

    PNG
    media_image1.png
    85
    557
    media_image1.png
    Greyscale

The formula above provides “radiation pattern of the antenna array at a target position” (see paragraph 0024: The far-field pattern 151 is indicative of a radiation pattern, at a particular distance from the antenna element 131, of an electromagnetic field surrounding the antenna element 131.).
In other words, to determine the overall electromagnetic far-field pattern at a specific point (“target position”), plurality of individual patterns for the antenna elements are combined, therefore, it is “based on the plurality of array radiation patterns”. Also see abstract: The overall electromagnetic far-field pattern is usable to determine a signal strength, at the location of interest (“determining a radiation pattern of the antenna array at a target position”), of a signal transmitted from the phased array antenna. This is based on the overall electromagnetic far-field pattern which on its own is based on actual excitation signals fed into the antenna elements which produce antenna electromagnetic field with corresponding aperture (“based on the aperture field excitation”), as well as on “the plurality of array radiation patterns and the plurality of center positions” as being used during the measurements and representing points from which individual antenna elements radiate. This may also be seen from the formula in Ai(f).

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to use disclosed by Zhang method of determination of the overall electromagnetic far-field pattern of the entire antenna based on separately determined plurality of individual patterns produced by individual antenna elements, as well as details of determination a radiation pattern of the antenna array at a target position, in the system of Purdy. Doing so would have allowed using determined one-by-one electromagnetic far-field patterns of individual elements of a phased array antenna to be summed to enable determination of the collective electromagnetic far-field pattern for different beams that the phased array antenna can generate (see Zhang, paragraph 0007). This would have also allowed to determine attenuation at a location of interest (see Zhang, paragraph 0018).
Additionally, using disclosed by Zhang determination of radiation patterns of individual antenna elements separate from any subsequent measurements of the overall antenna array performance, instead of disclosed by Purdy measurements used for both determinations, would have simply been a substitution of one element for another known in the field and the court stated in KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).

With respect to the limitation “…or the plurality of array radiation patterns are obtained by a simulation based on at least one of a physical parameter, a mechanical model, and a simulation model of the antenna array, and wherein the physical parameter comprises an antenna form and an array structure”, it is recited in the claim in the alternative form (“A or B”), therefore, it is sufficient to meet at least one of the limitations “A” or “B” in the claim to meet the limitations of the whole claim. In this case the limitation “A” regarding obtaining array radiation patterns by measurement is met.

Additional explanations may be found in section Response to Arguments above which is incorporated herein by reference.

Regarding claim 5, Purdy teaches or fairly suggests “wherein when the number of array elements and position distribution in a first coupling region of a first array element is the same as the number of array elements and position distribution in a second coupling region of a second array element, the array radiation pattern of the first array element is the same as the array radiation pattern of the second array element (the thrust of this claim is not clear: what specifically does it try to claim? This appears to be an obvious statement: if object A looks like object B, they must look alike).”

Regarding claim 7, Purdy teaches or fairly suggests “wherein obtaining the radiation pattern of the antenna array at the target position based on the aperture field excitation, the plurality of array radiation patterns and the plurality of center positions (although not explicitly disclosed by Purdy, as was explained in the rejection of claim 1 above, since no further definitions of the “target position” are given in the claim, the “target position” can be selected to be anywhere including one fixed position of the measurement probe. Alternatively, Zhang in paragraph 0018 teaches that the overall electromagnetic far-field pattern with the given beamforming parameters can be used to determine (e.g., calculate) attenuation at a location of interest. Zhang, paragraph 0032: After the far-field pattern data is determined for each antenna element, the overall electromagnetic far-field pattern 180 for the phased array antenna may be determined based on each far-field pattern 151-154 (“based on … the plurality of array radiation patterns”) and based on beamforming parameters 191, 192, 193, 194 associated with a location of interest (“the radiation pattern of the antenna array at the target position”). The beamforming parameters 191-194 include power levels and phase inputs to be applied to each antenna element 131-134 (“based on the aperture field excitation”) to transmit a signal to the location of interest 302. Zhang, paragraph 0043: the phase antenna array is beamed to a location of interest to determine an overall electromagnetic far-field pattern. Zhang, paragraph 0043: The overall electromagnetic far-field pattern 180 is expressed as:

    PNG
    media_image1.png
    85
    557
    media_image1.png
    Greyscale

Ai corresponds to the power level for a particular antenna element and                         
                            
                                
                                    β
                                
                                
                                    i
                                
                            
                        
                     corresponds to the phase input for the particular antenna element (together corresponding to “based on the aperture field excitation”),                         
                            
                                
                                    
                                        
                                            e
                                        
                                        
                                            i
                                        
                                    
                                
                                →
                            
                        
                     corresponds to the far-field pattern for the particular antenna element (“based on … the plurality of array radiation patterns”), where N is the number of antenna elements, where f is the frequency, and where θ and Φ are spherical coordinates for the direction of the field (“based on … the plurality of center positions” since the angle and the distance in spherical coordinates depend on the relative positions of the individual antenna elements and the particular position of the location of interest). Thus, determining the overall electromagnetic far-field pattern 180 includes adding a first electromagnetic far-field pattern, a second electromagnetic far-field pattern, a third electromagnetic far-field pattern, and a fourth electromagnetic far-field pattern.
In other words, as was also explained in the rejection of claim 1 above, in Zhang, individual far-field patterns of each antenna elements are determined first, and based on that, overall electromagnetic far field pattern of the entire antenna at the location of interest is determined simply by adding individual far-field patterns of each antenna element.) comprises:
obtaining a second amplitude phase transformation matrix from the plurality of array elements to the target position based on the plurality of array radiation patterns, the plurality of center positions and the target position (Going back to Purdy, paragraph 0036 teaches determination of resulting unprocessed signals E1, E2, . . . , En, . . . , EN. Each of these signals represents one of the signals flowing in an independent path extending between one of the various individual antenna elements 1141, 1142, . . . , 114n, . . . , 114N of array antenna 100 and the probe 122. Therefore, based on the teaching of Zhang, the determination of the overall “radiation pattern of the antenna array at the target position” would simply entail adding the values of En produced by individual antenna elements. On the other side, paragraph 0055 shows a formula for signals produced by N antenna elements at each of the M positions of the probe:
                        
                            
                                
                                    E
                                
                                
                                    n
                                    m
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    n
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    n
                                
                            
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                            m
                                        
                                        
                                            e
                                        
                                    
                                
                            
                            f
                            (
                            
                                
                                    ∝
                                
                                
                                    n
                                    m
                                
                                
                                    p
                                
                            
                            )
                            
                                
                                    e
                                    x
                                    p
                                    (
                                    j
                                    k
                                    
                                        
                                            r
                                        
                                        
                                            n
                                            m
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            n
                                            m
                                        
                                    
                                
                            
                        
                    				(Formula 1)
When the target position corresponds to a specific position of the probe, m is no longer a variable and the whole formula may be rewritten as following for that specific position:
                        
                            
                                
                                    E
                                
                                
                                    n
                                
                            
                            (
                            m
                            )
                            =
                            
                                
                                    a
                                
                                
                                    n
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    n
                                
                            
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                        
                                        
                                            e
                                        
                                    
                                
                            
                            f
                            (
                            
                                
                                    ∝
                                
                                
                                    n
                                
                                
                                    p
                                
                            
                            )
                            
                                
                                    e
                                    x
                                    p
                                    (
                                    j
                                    k
                                    
                                        
                                            r
                                        
                                        
                                            n
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                    				(Formula 2)
where each of angles                         
                            
                                
                                    ∝
                                
                                
                                    n
                                
                                
                                    e
                                
                            
                        
                     ,                         
                            
                                
                                    ∝
                                
                                
                                    n
                                
                                
                                    p
                                
                            
                        
                      and distance                         
                            
                                
                                    r
                                
                                
                                    n
                                
                            
                        
                     are between n-th antenna element and that specific position of the probe. For example, and for simplicity of explanation, assuming there are three elements in the antenna array, each producing E1, E2, . . . , En at the position of the probe, respectively. Using the formula from paragraph 0055, they can be expressed as the following:
                
                    
                        
                            E
                        
                        
                            1
                        
                    
                    (
                    m
                    )
                    =
                    
                        
                            a
                        
                        
                            1
                        
                    
                    
                        
                            e
                        
                        
                            j
                            k
                            ∅
                            1
                        
                    
                    
                        
                            g
                        
                        
                            1
                        
                    
                    
                        
                            
                                
                                    ∝
                                
                                
                                    1
                                
                                
                                    e
                                
                            
                        
                    
                    f
                    (
                    
                        
                            ∝
                        
                        
                            1
                        
                        
                            p
                        
                    
                    )
                    
                        
                            e
                            x
                            p
                            (
                            j
                            k
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                            )
                        
                        
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                        
                    
                
            
                
                    
                        
                            E
                        
                        
                            2
                        
                    
                    (
                    m
                    )
                    =
                    
                        
                            a
                        
                        
                            2
                        
                    
                    
                        
                            e
                        
                        
                            j
                            k
                            ∅
                            n
                        
                    
                    
                        
                            g
                        
                        
                            2
                        
                    
                    
                        
                            
                                
                                    ∝
                                
                                
                                    2
                                
                                
                                    e
                                
                            
                        
                    
                    f
                    (
                    
                        
                            ∝
                        
                        
                            2
                        
                        
                            p
                        
                    
                    )
                    
                        
                            e
                            x
                            p
                            (
                            j
                            k
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    
                
            
                
                    
                        
                            E
                        
                        
                            3
                        
                    
                    (
                    m
                    )
                    =
                    
                        
                            a
                        
                        
                            3
                        
                    
                    
                        
                            e
                        
                        
                            j
                            k
                            ∅
                            n
                        
                    
                    
                        
                            g
                        
                        
                            3
                        
                    
                    
                        
                            
                                
                                    ∝
                                
                                
                                    3
                                
                                
                                    e
                                
                            
                        
                    
                    f
                    (
                    
                        
                            ∝
                        
                        
                            3
                        
                        
                            p
                        
                    
                    )
                    
                        
                            e
                            x
                            p
                            (
                            j
                            k
                            
                                
                                    r
                                
                                
                                    3
                                
                            
                            )
                        
                        
                            
                                
                                    r
                                
                                
                                    3
                                
                            
                        
                    
                
            
So the overall radiation pattern of the antenna array at the target position would simply be                         
                            
                                
                                    E
                                
                                
                                    1
                                
                            
                            
                                
                                    m
                                
                            
                            +
                            
                                
                                    E
                                
                                
                                    3
                                
                            
                            
                                
                                    m
                                
                            
                            +
                            
                                
                                    E
                                
                                
                                    3
                                
                            
                            
                                
                                    m
                                
                            
                        
                    , which follows from the Zhang’s teaching. Next, this may be rewritten as:
                        
                            
                                
                                    E
                                
                                
                                    1
                                
                            
                            
                                
                                    m
                                
                            
                            +
                            
                                
                                    E
                                
                                
                                    3
                                
                            
                            
                                
                                    m
                                
                            
                            +
                            
                                
                                    E
                                
                                
                                    3
                                
                            
                            
                                
                                    m
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    1
                                
                            
                            
                                
                                    g
                                
                                
                                    1
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            1
                                        
                                        
                                            e
                                        
                                    
                                
                            
                            f
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            1
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            
                                
                                    e
                                    x
                                    p
                                    
                                        
                                            j
                                            k
                                            
                                                
                                                    r
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    n
                                
                            
                            
                                
                                    g
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            2
                                        
                                        
                                            e
                                        
                                    
                                
                            
                            f
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            2
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            
                                
                                    e
                                    x
                                    p
                                    
                                        
                                            j
                                            k
                                            
                                                
                                                    r
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    3
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    n
                                
                            
                            
                                
                                    g
                                
                                
                                    3
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            3
                                        
                                        
                                            e
                                        
                                    
                                
                            
                            f
                            (
                            
                                
                                    ∝
                                
                                
                                    3
                                
                                
                                    p
                                
                            
                            )
                            
                                
                                    e
                                    x
                                    p
                                    (
                                    j
                                    k
                                    
                                        
                                            r
                                        
                                        
                                            3
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                    			(Formula 3)

Let’s assign                         
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                            =
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                        
                                        
                                            e
                                        
                                    
                                
                            
                            f
                            (
                            
                                
                                    ∝
                                
                                
                                    n
                                
                                
                                    p
                                
                            
                            )
                            
                                
                                    e
                                    x
                                    p
                                    (
                                    j
                                    k
                                    
                                        
                                            r
                                        
                                        
                                            n
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                     which can also be written in a matrix form for our example of 3 elements in the antenna array as following:
X                        
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        g
                                                    
                                                    
                                                        1
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                ∝
                                                            
                                                            
                                                                1
                                                            
                                                            
                                                                e
                                                            
                                                        
                                                    
                                                
                                                f
                                                (
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        1
                                                    
                                                    
                                                        p
                                                    
                                                
                                                )
                                                
                                                    
                                                        e
                                                        x
                                                        p
                                                        (
                                                        j
                                                        k
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                        )
                                                    
                                                    
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        g
                                                    
                                                    
                                                        2
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                ∝
                                                            
                                                            
                                                                2
                                                            
                                                            
                                                                e
                                                            
                                                        
                                                    
                                                
                                                f
                                                (
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        2
                                                    
                                                    
                                                        p
                                                    
                                                
                                                )
                                                
                                                    
                                                        e
                                                        x
                                                        p
                                                        (
                                                        j
                                                        k
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                        )
                                                    
                                                    
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        g
                                                    
                                                    
                                                        3
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                ∝
                                                            
                                                            
                                                                3
                                                            
                                                            
                                                                e
                                                            
                                                        
                                                    
                                                
                                                f
                                                (
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        3
                                                    
                                                    
                                                        p
                                                    
                                                
                                                )
                                                
                                                    
                                                        e
                                                        x
                                                        p
                                                        (
                                                        j
                                                        k
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                3
                                                            
                                                        
                                                        )
                                                    
                                                    
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                3
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
Where X corresponds to “a second amplitude phase transformation matrix from the plurality of array elements to the target position”
                        
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                        
                                        
                                            e
                                        
                                    
                                
                            
                        
                     is the n-th element pattern (corresponds to “based on the plurality of array radiation patterns”);
                        
                            f
                            (
                            
                                
                                    ∝
                                
                                
                                    n
                                
                                
                                    p
                                
                            
                            )
                        
                     is the probe pattern at the specific position of the probe corresponding to the “target position” and
                        
                            
                                
                                    ∝
                                
                                
                                    n
                                
                                
                                    p
                                
                            
                        
                     defines the angles between the specific position of the probe corresponding to the “target position” and the n-th antenna element (“based on … the plurality of center positions and the target position” since this angle depends on the relative positions of the individual array elements and the particular position of the probe.); and
obtaining the radiation pattern of the antenna array at the target position based on a relationship among the second amplitude phase transformation matrix, the aperture field excitation and the radiation pattern at the target position, wherein the 
E'=(I')TX
where E' denotes the radiation pattern at the target position (), I' denotes the aperture field excitation, X denotes the second amplitude phase transformation matrix, and ( )T denotes a transposition operation of a matrix (in the formula of Purdy’s paragraph 0055, let’s assign                         
                            
                                
                                    
                                        
                                            i
                                        
                                        
                                            n
                                        
                                        
                                            '
                                        
                                    
                                    =
                                    a
                                
                                
                                    n
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    n
                                
                            
                        
                     which represents plurality of aperture field excitation of each individual antenna element, as was mapped in the rejection of claim 1 above. This can also be written in a matrix form for our example of 3 elements in the antenna array as following:
                
                    I
                    '
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                a
                                            
                                            
                                                1
                                            
                                        
                                        
                                            
                                                e
                                            
                                            
                                                j
                                                k
                                                ∅
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                a
                                            
                                            
                                                2
                                            
                                        
                                        
                                            
                                                e
                                            
                                            
                                                j
                                                k
                                                ∅
                                                2
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                a
                                            
                                            
                                                3
                                            
                                        
                                        
                                            
                                                e
                                            
                                            
                                                j
                                                k
                                                ∅
                                                3
                                            
                                        
                                    
                                
                            
                        
                    
                
            
Therefore, the above formula for the radiation pattern of the entire antenna array may be rewritten as following:
                        
                            
                                
                                    E
                                
                                
                                    1
                                
                            
                            
                                
                                    m
                                
                            
                            +
                            
                                
                                    E
                                
                                
                                    3
                                
                            
                            
                                
                                    m
                                
                            
                            +
                            
                                
                                    E
                                
                                
                                    3
                                
                            
                            
                                
                                    m
                                
                            
                            =
                            
                                
                                    i
                                
                                
                                    1
                                
                                
                                    '
                                
                            
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            +
                            
                                
                                    i
                                
                                
                                    2
                                
                                
                                    '
                                
                            
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    i
                                
                                
                                    3
                                
                                
                                    '
                                
                            
                            
                                
                                    x
                                
                                
                                    3
                                
                            
                        
                    				(Formula 4)
where                          
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                            =
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                        
                                        
                                            e
                                        
                                    
                                
                            
                            f
                            (
                            
                                
                                    ∝
                                
                                
                                    n
                                
                                
                                    p
                                
                            
                            )
                            
                                
                                    e
                                    x
                                    p
                                    (
                                    j
                                    k
                                    
                                        
                                            r
                                        
                                        
                                            n
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                     as was defined above.
In matrix form the expression on the right of Formula 4 will look like the following:
                        
                            
                                
                                    E
                                
                                
                                    1
                                
                            
                            
                                
                                    m
                                
                            
                            +
                            
                                
                                    E
                                
                                
                                    3
                                
                            
                            
                                
                                    m
                                
                            
                            +
                            
                                
                                    E
                                
                                
                                    3
                                
                            
                            
                                
                                    m
                                
                            
                            =
                            
                                
                                    
                                        
                                            i
                                        
                                        
                                            1
                                        
                                        
                                            '
                                        
                                    
                                     
                                    
                                        
                                            i
                                        
                                        
                                            2
                                        
                                        
                                            '
                                        
                                    
                                     
                                    
                                        
                                            i
                                        
                                        
                                            3
                                        
                                        
                                            '
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    					(Formula 5)
Substituting values for                         
                            
                                
                                    i
                                
                                
                                    n
                                
                                
                                    '
                                
                            
                        
                     and                         
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                        
                     will yield:
                
                    
                        
                            E
                        
                        
                            1
                        
                    
                    
                        
                            m
                        
                    
                    +
                    
                        
                            E
                        
                        
                            3
                        
                    
                    
                        
                            m
                        
                    
                    +
                    
                        
                            E
                        
                        
                            3
                        
                    
                    
                        
                            m
                        
                    
                    =
                    
                        
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    1
                                
                            
                             
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    2
                                
                            
                             
                            
                                
                                    a
                                
                                
                                    3
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    3
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                g
                                            
                                            
                                                1
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        1
                                                    
                                                    
                                                        e
                                                    
                                                
                                            
                                        
                                        f
                                        (
                                        
                                            
                                                ∝
                                            
                                            
                                                1
                                            
                                            
                                                p
                                            
                                        
                                        )
                                        
                                            
                                                e
                                                x
                                                p
                                                (
                                                j
                                                k
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                g
                                            
                                            
                                                2
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        2
                                                    
                                                    
                                                        e
                                                    
                                                
                                            
                                        
                                        f
                                        (
                                        
                                            
                                                ∝
                                            
                                            
                                                2
                                            
                                            
                                                p
                                            
                                        
                                        )
                                        
                                            
                                                e
                                                x
                                                p
                                                (
                                                j
                                                k
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                g
                                            
                                            
                                                3
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        3
                                                    
                                                    
                                                        e
                                                    
                                                
                                            
                                        
                                        f
                                        (
                                        
                                            
                                                ∝
                                            
                                            
                                                3
                                            
                                            
                                                p
                                            
                                        
                                        )
                                        
                                            
                                                e
                                                x
                                                p
                                                (
                                                j
                                                k
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        3
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
Where                         
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            e
                                        
                                        
                                            j
                                            k
                                            ∅
                                            1
                                        
                                    
                                     
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            e
                                        
                                        
                                            j
                                            k
                                            ∅
                                            2
                                        
                                    
                                     
                                    
                                        
                                            a
                                        
                                        
                                            3
                                        
                                    
                                    
                                        
                                            e
                                        
                                        
                                            j
                                            k
                                            ∅
                                            3
                                        
                                    
                                
                            
                        
                     is a transposed matrix of                         
                            I
                            '
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        a
                                                    
                                                    
                                                        1
                                                    
                                                
                                                
                                                    
                                                        e
                                                    
                                                    
                                                        j
                                                        k
                                                        ∅
                                                        1
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        a
                                                    
                                                    
                                                        2
                                                    
                                                
                                                
                                                    
                                                        e
                                                    
                                                    
                                                        j
                                                        k
                                                        ∅
                                                        2
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        a
                                                    
                                                    
                                                        3
                                                    
                                                
                                                
                                                    
                                                        e
                                                    
                                                    
                                                        j
                                                        k
                                                        ∅
                                                        3
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
If we assign                         
                            
                                
                                    E
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    E
                                
                                
                                    1
                                
                            
                            
                                
                                    m
                                
                            
                            +
                            
                                
                                    E
                                
                                
                                    3
                                
                            
                            
                                
                                    m
                                
                            
                            +
                            
                                
                                    E
                                
                                
                                    3
                                
                            
                            
                                
                                    m
                                
                            
                            ,
                             
                             
                        
                    we can see the following
                
                    
                        
                            E
                        
                        
                            '
                        
                    
                    =
                    
                        
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    1
                                
                            
                             
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    2
                                
                            
                             
                            
                                
                                    a
                                
                                
                                    3
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    3
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                g
                                            
                                            
                                                1
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        1
                                                    
                                                    
                                                        e
                                                    
                                                
                                            
                                        
                                        f
                                        
                                            
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        1
                                                    
                                                    
                                                        p
                                                    
                                                
                                            
                                        
                                        
                                            
                                                e
                                                x
                                                p
                                                
                                                    
                                                        j
                                                        k
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                g
                                            
                                            
                                                2
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        2
                                                    
                                                    
                                                        e
                                                    
                                                
                                            
                                        
                                        f
                                        
                                            
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        2
                                                    
                                                    
                                                        p
                                                    
                                                
                                            
                                        
                                        
                                            
                                                e
                                                x
                                                p
                                                
                                                    
                                                        j
                                                        k
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                g
                                            
                                            
                                                3
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        3
                                                    
                                                    
                                                        e
                                                    
                                                
                                            
                                        
                                        f
                                        
                                            
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        3
                                                    
                                                    
                                                        p
                                                    
                                                
                                            
                                        
                                        
                                            
                                                e
                                                x
                                                p
                                                
                                                    
                                                        j
                                                        k
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                3
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                a
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                        
                                                            
                                                                e
                                                            
                                                            
                                                                j
                                                                k
                                                                ∅
                                                                1
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                a
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                        
                                                            
                                                                e
                                                            
                                                            
                                                                j
                                                                k
                                                                ∅
                                                                2
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                a
                                                            
                                                            
                                                                3
                                                            
                                                        
                                                        
                                                            
                                                                e
                                                            
                                                            
                                                                j
                                                                k
                                                                ∅
                                                                3
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            T
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                g
                                            
                                            
                                                1
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        1
                                                    
                                                    
                                                        e
                                                    
                                                
                                            
                                        
                                        f
                                        
                                            
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        1
                                                    
                                                    
                                                        p
                                                    
                                                
                                            
                                        
                                        
                                            
                                                e
                                                x
                                                p
                                                
                                                    
                                                        j
                                                        k
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                g
                                            
                                            
                                                2
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        2
                                                    
                                                    
                                                        e
                                                    
                                                
                                            
                                        
                                        f
                                        
                                            
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        2
                                                    
                                                    
                                                        p
                                                    
                                                
                                            
                                        
                                        
                                            
                                                e
                                                x
                                                p
                                                
                                                    
                                                        j
                                                        k
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                g
                                            
                                            
                                                3
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        3
                                                    
                                                    
                                                        e
                                                    
                                                
                                            
                                        
                                        f
                                        
                                            
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        3
                                                    
                                                    
                                                        p
                                                    
                                                
                                            
                                        
                                        
                                            
                                                e
                                                x
                                                p
                                                
                                                    
                                                        j
                                                        k
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                3
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            (
                            
                                
                                    I
                                
                                
                                    '
                                
                            
                            )
                        
                        
                            T
                        
                    
                    X
                
            
Or:                         
                            E
                            '
                            =
                            
                                
                                    (
                                    
                                        
                                            I
                                        
                                        
                                            '
                                        
                                    
                                    )
                                
                                
                                    T
                                
                            
                            X
                        
                     as recited by the claim.
In other words, the purpose of the above derivations was to show that recited by the claim determination of “the radiation pattern of the antenna array at the target position” would simply follow from the teaching of Purdy and Zhang. All of the formulas and relationships are disclosed by the references as well as the general concept of adding far-field effects of each individual antenna element to produce the overall radiation pattern of the entire antenna array and it is only a matter of obvious mathematical conversions of the formulas given by the references to arrive at the relationship claimed by the claim.)
Regarding claim 9, Purdy teaches or fairly suggests “wherein the antenna array comprises N array elements (paragraph 0035: N antenna elements 114), and the second amplitude phase transformation matrix X of the N array elements to the target position is denoted as:

    PNG
    media_image2.png
    411
    425
    media_image2.png
    Greyscale

(as was explained above in the rejection of claim 7, in Purdy,                         
                            X
                            =
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                        
                                        
                                            e
                                        
                                    
                                
                            
                            f
                            (
                            
                                
                                    ∝
                                
                                
                                    n
                                
                                
                                    p
                                
                            
                            )
                            
                                
                                    e
                                    x
                                    p
                                    (
                                    j
                                    k
                                    
                                        
                                            r
                                        
                                        
                                            n
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                    
which is just another way of expressing a N matrix comprising a single column)
where 
    PNG
    media_image3.png
    109
    211
    media_image3.png
    Greyscale
 denotes an amplitude phase transformation factor of the nth array element at the target position (as was explained above in the rejection of claim 7, in Purdy, each component of the matrix is expressed as xn                        
                            =
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                        
                                        
                                            e
                                        
                                    
                                
                            
                            f
                            (
                            
                                
                                    ∝
                                
                                
                                    n
                                
                                
                                    p
                                
                            
                            )
                            
                                
                                    e
                                    x
                                    p
                                    (
                                    j
                                    k
                                    
                                        
                                            r
                                        
                                        
                                            n
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                    . Although compared to the recited in the claim formula the matrix component in Purdy has an additional operand                         
                            f
                            (
                            
                                
                                    ∝
                                
                                
                                    n
                                
                                
                                    p
                                
                            
                            )
                        
                    , as stated in paragraph 0059 it represents the probe pattern measured or predicted by calculation prior starting the process. Therefore, the formula disclosed by Purdy is much more accurate than the calculations in instant application since it takes into account the probe pattern. However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that when the distance between the antenna and the probe is much larger than the size of the antenna perpendicular to the direction from the antenna to the probe and/or if the probe has omnidirectional pattern, this component may be approximated as a constant and taken outside of the matrix),                         
                            
                                
                                    θ
                                
                                
                                    n
                                
                            
                        
                     denotes an azimuth angle of the target position in a spherical coordinate system with a center position of an array radiation pattern of the nth array element as an origin,                         
                            
                                
                                    ∅
                                
                                
                                    n
                                
                            
                        
                     denotes an elevation angle of the target position in the spherical coordinate system with the center position of the array radiation pattern of the nth array element as the origin (paragraph 0060:                         
                            
                                
                                    ∝
                                
                                
                                    n
                                
                                
                                    e
                                
                            
                        
                     defines the angles between the n-th antenna element boresight and the probe direction corresponding to its specific and fixed position. However, in view of the information from paragraph 0035 that the probe 122 takes azimuth and elevation scans, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that this angle from paragraph 0060 represents a three-dimensional angle combining azimuth and elevation angles),                         
                            
                                
                                    f
                                
                                
                                    n
                                
                            
                            (
                            
                                
                                    θ
                                
                                
                                    n
                                
                            
                            ,
                            
                                
                                    ∅
                                
                                
                                    n
                                
                            
                            )
                        
                     denotes the array radiation pattern of the nth array element at                         
                            (
                            
                                
                                    θ
                                
                                
                                    n
                                
                            
                            ,
                            
                                
                                    ∅
                                
                                
                                    n
                                
                            
                            )
                        
                     (paragraph 0058: represented by                         
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                            m
                                        
                                        
                                            e
                                        
                                    
                                
                            
                        
                     which is the n-th element pattern at a three-dimensional angle comprising azimuth and elevation. When the position of the probe is fixed, it would take form of                         
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                        
                                        
                                            e
                                        
                                    
                                
                            
                        
                     with respect to that specific position of the probe),                         
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    (
                                    |
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    n
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        →
                                    
                                    |
                                    )
                                
                            
                        
                     denotes a phase correction of the array radiation pattern of the nth array element at the target position (represented by                         
                            e
                            x
                            p
                            (
                            j
                            k
                            
                                
                                    r
                                
                                
                                    n
                                
                            
                            )
                        
                     in the formula above),                         
                            |
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            n
                                        
                                        
                                            '
                                        
                                    
                                
                                →
                            
                            |
                        
                     denotes a module of a vector from the target position to the center position of the array radiation pattern of the nth array element (represented by                         
                            
                                
                                    r
                                
                                
                                    n
                                
                            
                        
                     in the formula above), j denotes an imaginary unit (well known), and k denotes a propagation constant of an electromagnetic wave (paragraph 0057 regarding k).”
Regarding claim 10, Purdy teaches or fairly suggests “wherein the antenna array comprises N array elements, and the plurality of sets of electromagnetic field measurement data comprise M sets of electromagnetic field measurement data, M≥N/3 (this claim appears to recite a particular case when the number of measurement data supposed to be larger or equal of the number of array elements divided by three. Although this specific condition is not disclosed by Purdy, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize a large number of measurement points to more accurately characterize radiation patterns of the plurality of antenna elements. Paragraph 0035 states that the number of antenna elements 114 is N and the number of probe positions is M. Simply counting graphically illustrated in FIG 1C antenna elements 114 (including five dots representing antenna elements not illustrated) will yield 17 antenna elements. Similarly, counting probe positions M illustrated as dots will yield approximately 20 positions. This will meet the conditions recited in the claim since 20≥17/3).”
Regarding claim 11, Purdy in combination Zhang teaches or fairly suggests “wherein when M>N/3, the aperture field excitation is obtained (for explanation please see rejection of claims 1 and 10 above)…”
Purdy does not disclose that it is obtained “by a least squares algorithm.”
However, the examiner takes an official notice that it is well known that the method of least squares is a standard approach in regression analysis to approximate the solution of overdetermined systems (sets of equations in which there are more equations than unknowns) by minimizing the sum of the squares of the residuals made in the results of every single equation (https://en.wikipedia.org/wiki/Least_squares).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize any known method of finding solutions in determination of the antenna radiation pattern of Purdy’s including recited in the claim method of least squares on as needed basis with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.
“What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103.” Id. at 419.

Regarding claim 21, Purdy teaches or fairly suggests “wherein obtaining the aperture field excitation based on the plurality of array radiation patterns, the plurality of center positions, the positions of the plurality of measurement points and the plurality of sets of electromagnetic field measurement data comprises:
obtaining a first amplitude phase transformation matrix from the plurality of array elements to the plurality of measurement points based on the plurality of array radiation patterns, the plurality of center positions and the positions of the plurality of measurement points (from the formula in paragraph 0055, “a first amplitude phase transformation matrix” may be deduced to be (let us call it “Y”)
                
                    Y
                    =
                    
                        
                            g
                        
                        
                            n
                        
                    
                    
                        
                            
                                
                                    ∝
                                
                                
                                    n
                                    m
                                
                                
                                    e
                                
                            
                        
                    
                    f
                    (
                    
                        
                            ∝
                        
                        
                            n
                            m
                        
                        
                            p
                        
                    
                    )
                    
                        
                            e
                            x
                            p
                            (
                            j
                            k
                            
                                
                                    r
                                
                                
                                    n
                                    m
                                
                            
                            )
                        
                        
                            
                                
                                    r
                                
                                
                                    n
                                    m
                                
                            
                        
                    
                
            
Where
                        
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                            m
                                        
                                        
                                            e
                                        
                                    
                                
                            
                        
                     is the n-th element pattern (“based on the plurality of array radiation patterns”);
                        
                            f
                            (
                            
                                
                                    ∝
                                
                                
                                    n
                                    m
                                
                                
                                    p
                                
                            
                            )
                        
                     is the probe pattern and
                        
                            
                                
                                    ∝
                                
                                
                                    n
                                    m
                                
                                
                                    p
                                
                            
                        
                     defines the angles between the m-th antenna probe boresight position and the n-th antenna element (“based on … the plurality of center positions and the positions of the plurality of measurement points” since this angle depends on the relative positions of the individual array elements and a particular measurement point)); and
obtaining the aperture field excitation based on a relationship among the first amplitude phase transformation matrix, the plurality of sets of electromagnetic field measurement data and the aperture field excitation, wherein the relationship among the 
E=YI'
where E denotes the plurality of sets of electromagnetic field measurement data (since this limitation does not require these measurement data to be the “combined” data for the entirety of the antenna array, this may be mapped to disclosed by Purdy plurality of Enm in paragraph 0055), Y denotes the first amplitude phase transformation matrix (see above for correspondence between Y and the disclosure of Purdy), and I' denotes the aperture field excitation (as given by the formula in paragraph 0055,
                        
                            
                                
                                    E
                                
                                
                                    n
                                    m
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    n
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    n
                                
                            
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                            m
                                        
                                        
                                            e
                                        
                                    
                                
                            
                            f
                            (
                            
                                
                                    ∝
                                
                                
                                    n
                                    m
                                
                                
                                    p
                                
                            
                            )
                            
                                
                                    e
                                    x
                                    p
                                    (
                                    j
                                    k
                                    
                                        
                                            r
                                        
                                        
                                            n
                                            m
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            n
                                            m
                                        
                                    
                                
                            
                        
                    , which can be rewritten as following:
                
                    
                        
                            E
                        
                        
                            n
                            m
                        
                    
                    =
                    
                        
                            a
                        
                        
                            n
                        
                    
                    
                        
                            e
                        
                        
                            j
                            k
                            ∅
                            n
                        
                    
                    Y
                
            
 However, since the combination of the plurality of values                          
                            
                                
                                    a
                                
                                
                                    n
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    n
                                
                            
                        
                     may be said to represent recited in the claim “I' denotes the aperture field excitation”, this formula may also be rewritten as
                
                    
                        
                            E
                        
                        
                            n
                            m
                        
                    
                    =
                    
                        
                            I
                        
                        
                            '
                        
                    
                    Y
                     
                
            
as recited by the claim).”

Additionally or alternatively, in similar art of antenna parameters determination, Zhang teaches (see paragraph 0048) determining, on an individual element-by-element basis, a normalized far-field pattern for each radiating element of a plurality of antenna elements, at 502. The plurality of antenna elements is associated with a phased array antenna. For example, referring to FIG. 1, the single element far-field pattern or measuring the far-field pattern for each antenna element. Paragraph 0051: determining an overall electromagnetic far-field pattern for the phased array antenna based at least on individual normalized far-field patterns and based on beamforming parameters associated with a location of interest, at 504. For example, the overall electromagnetic far-field pattern determination circuitry 110 determines the overall electromagnetic far-field pattern 180 based on the far-field patterns 151-154 and the beamforming parameters 191-194.

    PNG
    media_image1.png
    85
    557
    media_image1.png
    Greyscale

The formula above provides “radiation pattern of the antenna array at a target position” (see paragraph 0024: The far-field pattern 151 is indicative of a radiation pattern, at a particular distance from the antenna element 131, of an electromagnetic field surrounding the antenna element 131.).
In other words, to determine the overall electromagnetic far-field pattern at a specific point (“target position”), plurality of individual patterns for the antenna elements are combined, therefore, it is “based on the plurality of array radiation patterns”. Also see abstract: The overall electromagnetic far-field pattern is usable to determine a signal strength, at the location of interest (“obtaining a radiation pattern of the antenna array at a target position”), of a signal transmitted from the phased array antenna. This is based on the overall electromagnetic far-field pattern which on its own is based on actual excitation signals fed into the antenna elements which produce antenna Ai(f).

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to use disclosed by Zhang method of determination of the overall electromagnetic far-field pattern of the entire antenna based on plurality of individual patterns produced by individual antenna elements, in the system of Purdy. Doing so would have allowed using determined one-by-one electromagnetic far-field patterns of individual elements of a phased array antenna to be summed to enable determination of the collective electromagnetic far-field pattern for different beams that the phased array antenna can generate (see Zhang, paragraph 0007). This would have also allowed to determine attenuation at a location of interest (see Zhang, paragraph 0018).
Regarding claim 8, Purdy teaches or fairly suggests “wherein the antenna array comprises N array elements (paragraph 0035: N antenna elements 114), and the plurality of measurement points comprise M measurement points (paragraph 0035: M probe positions each representing a single measurement);
the first amplitude phase transformation matrix Y from the N array elements to the M measurement points is denoted as:

    PNG
    media_image4.png
    630
    1426
    media_image4.png
    Greyscale

(as was explained above in the rejection of claim 6, in Purdy,                         
                            Y
                            =
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                            m
                                        
                                        
                                            e
                                        
                                    
                                
                            
                            f
                            (
                            
                                
                                    ∝
                                
                                
                                    n
                                    m
                                
                                
                                    p
                                
                            
                            )
                            
                                
                                    e
                                    x
                                    p
                                    (
                                    j
                                    k
                                    
                                        
                                            r
                                        
                                        
                                            n
                                            m
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            n
                                            m
                                        
                                    
                                
                            
                        
                    
which is a different way of expressing a NxM matrix) 
where 
    PNG
    media_image5.png
    133
    294
    media_image5.png
    Greyscale
 denotes an amplitude phase transformation factor of the nth array element at a position of the mth measurement point (as was explained above in the rejection of claim 21, in Purdy, each component of the matrix is expressed as                         
                            Y
                            =
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                            m
                                        
                                        
                                            e
                                        
                                    
                                
                            
                            f
                            (
                            
                                
                                    ∝
                                
                                
                                    n
                                    m
                                
                                
                                    p
                                
                            
                            )
                            
                                
                                    e
                                    x
                                    p
                                    (
                                    j
                                    k
                                    
                                        
                                            r
                                        
                                        
                                            n
                                            m
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            n
                                            m
                                        
                                    
                                
                            
                        
                    . Although compared to the recited in the claim formula the matrix component in Purdy has an additional operand                         
                            f
                            (
                            
                                
                                    ∝
                                
                                
                                    n
                                    m
                                
                                
                                    p
                                
                            
                            )
                        
                    , as stated in paragraph 0059 it represents the probe pattern measured or predicted by calculation prior starting the process. Therefore, the formula disclosed by Purdy is much more accurate than the calculations in instant application since it takes into account the probe pattern. However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that when the distance between the antenna and the probe is much larger than the size of the antenna perpendicular to the direction from the antenna to the probe and/or if the probe has omnidirectional pattern, this component may be approximated as a constant and taken outside of the matrix), n=1, 2, . . . , N, m=1, 2, . . . , M,                         
                            
                                
                                    θ
                                
                                
                                    m
                                    n
                                
                                
                                    '
                                
                            
                        
                     denotes an azimuth angle of the position of the mth measurement point in a spherical coordinate system with a center position of an array radiation pattern of the nth array element as an origin,                         
                            
                                
                                    ∅
                                
                                
                                    m
                                    n
                                
                                
                                    '
                                
                            
                        
                     denotes an elevation angle of the position of the mth measurement point in the spherical coordinate system with the center position of the array radiation pattern of the nth array element as the origin (paragraph 0060:                         
                            
                                
                                    ∝
                                
                                
                                    n
                                    m
                                
                                
                                    e
                                
                            
                        
                     defines the angles between the n-th antenna element boresight and the m-th probe direction. However, in view of the information from paragraph 0035 that the probe 122 takes azimuth and elevation scans, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that this angle from paragraph 0060 represents a three-dimensional angle combining azimuth and elevation angles),                         
                            
                                
                                    f
                                
                                
                                    n
                                
                            
                            (
                            
                                
                                    θ
                                
                                
                                    m
                                    n
                                
                                
                                    '
                                
                            
                            ,
                            
                                
                                    ∅
                                
                                
                                    m
                                    n
                                
                                
                                    '
                                
                            
                            )
                        
                     denotes the array radiation pattern of the nth array element at                         
                            (
                            
                                
                                    θ
                                
                                
                                    m
                                    n
                                
                                
                                    '
                                
                            
                            ,
                            
                                
                                    ∅
                                
                                
                                    m
                                    n
                                
                                
                                    '
                                
                            
                            )
                        
                     (paragraph 0058: represented by                         
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                            m
                                        
                                        
                                            e
                                        
                                    
                                
                            
                        
                     which is the n-th element pattern at a three-dimensional angle comprising azimuth and elevation),                         
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    (
                                    |
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    m
                                                    n
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        →
                                    
                                    |
                                    )
                                
                            
                             
                        
                    denotes a phase correction of the array radiation pattern of the nth array element at the position of the mth measurement point (represented by                         
                            e
                            x
                            p
                            (
                            j
                            k
                            
                                
                                    r
                                
                                
                                    n
                                    m
                                
                            
                            )
                        
                     in the formula above),                         
                            |
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            m
                                            n
                                        
                                        
                                            '
                                        
                                    
                                
                                →
                            
                            |
                        
                     denotes a module of a vector from the position of the mth measurement point to the center position of the array radiation pattern of the nth array element (represented by                         
                            
                                
                                    r
                                
                                
                                    n
                                    m
                                
                            
                        
                     in the formula above), j (well known), and k denotes a propagation constant of an electromagnetic wave (paragraph 0057 regarding k).”

Claims 2, 3, 12, 14, 16 – 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20020171583 (Purdy) in view of US 20190004139 (Zhang) evidenced by one or both of (US 9170317 or US 4121209) and further in view of US 20180006745 (Vanwiggeren).
Regarding claim 2, Purdy does not teach “wherein obtaining the plurality of sets of electromagnetic field measurement data of the antenna array comprises: obtaining the plurality of sets of electromagnetic field measurement data based on a plurality of testing antennas correspondingly located at the plurality of measurement points.”
In Purdy, a single probe moves along the rack to take multiple measurements at each of the multiple probe positions.
Vanwiggeren teaches integrated antenna array testing system. FIG 1 with corresponding description disclose a configuration of the testing system. As may be seen, the antenna array to be tested is shown as 115 and a measurement array is shown as 130 including array elements 131-139. It is further described in more detail in paragraphs 0024 – 0025. The measurement array 130 is configured to receive signals transmitted from the antenna array 115 in order to measure various parameters of the antenna array 115. The system 100 is able to measure the parameters of the integrated DUT 110 and antenna array 115 at each of the array elements 131-139 of the measurement array 130. Each of the array elements 131-139 provides DUT parameter measurements associated with particular radiation angles from the DUT 110. Because 
In other words, Vanwiggeren teaches “obtaining the plurality of sets of electromagnetic field measurement data based on a plurality of testing antennas correspondingly located at the plurality of measurement points.”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Vanwiggeren measurement array configured to receive signals transmitted from the antenna array under test in order to its measure various parameters, in the system of Purdy. Doing so would have allowed to perform the measurements simultaneously and without requiring mechanical motion (see Vanwiggeren, paragraph 0025) of the single probe, as would be the case in Purdy.
Regarding claim 3, Purdy does not teach “wherein the plurality of testing antennas are in a same anechoic chamber as the antenna array.”
However, this is disclosed by Vanwiggeren in paragraph 0028: the system 100 includes an anechoic chamber 140, configured to house the DUT 110 and the measurement array 130.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to further modify the system of Purdy by placing the antenna being tested as well as the measurement array into the anechoic chamber, as disclosed by Vanwiggeren. Doing so would have minimized external 

Regarding claim 12, Purdy teaches “A device for measuring a radiation pattern of an antenna array (shown in FIG 1C), comprising…”
“…a rotary table…” “…configured to set an antenna array (shown as antenna positioner 126 in FIG 1C)…”
“…a controller (shown as antenna controller 154 in FIG 1C as well as various components shown in the right side),
wherein the controller is configured to:
obtain a plurality of array radiation patterns corresponding to a plurality of array elements by measurement or simulation, the antenna array comprising the plurality of array elements, wherein each of the plurality of array radiation patterns are obtained by measurement in response to each of the plurality of array elements being separately fed; or the plurality of array radiation patterns are obtained by simulation based on at least one of a physical parameter, a mechanical model and a simulation model of the antenna array, and the physical parameter comprises an antenna form and an array structure;
obtain a plurality of center positions corresponding to respective phase centers of the plurality of array radiation patterns;
feed a preset port excitation to the antenna array, to excite all of the plurality of array elements simultaneously;

determine an aperture field excitation based on the plurality of array radiation patterns, the plurality of center positions, positions of the plurality of measurement points and the plurality of sets of combined electromagnetic field measurement data; and
determine a radiation pattern of the antenna array at a target position based on the aperture field excitation, the plurality of array radiation patterns and the plurality of center positions (this portion of the claim is rejected over Purdy and Zhang because of the same reasons as set forth in the rejection of claim 1 above).”

Purdy does not disclose presence of “an anechoic chamber”, that the rotary table is “disposed in the anechoic chamber, and” “a plurality of testing antennas, disposed in the anechoic chamber”.
However, these limitations are rejected in view of Vanwiggeren because of the same reasons as set forth in the rejection of claims 2 and 3 above.

Regarding claim 14, this claim is rejected because of the same reasons as set forth in the rejection of claim 5 because they have similar limitations.
Regarding claim 16, this claim is rejected because of the same reasons as set forth in the rejection of claim 7 because they have similar limitations.
Regarding claim 18, this claim is rejected because of the same reasons as set forth in the rejection of claim 9 because they have similar limitations.
Regarding claim 19, this claim is rejected because of the same reasons as set forth in the rejection of claim 11 (which also includes the limitations of claim 10) because they have similar limitations.
Regarding claim 22, this claim is rejected because of the same reasons as set forth in the rejection of claim 21 because they have similar limitations.
Regarding claim 17, this claim is rejected because of the same reasons as set forth in the rejection of claim 8 because they have similar limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648